Case 1:19-cv-01649-PKC-ST Document 46-1 Filed 06/29/20 Page 1 of 4 PageID #: 270




                               EXHIBIT A
Case 1:19-cv-01649-PKC-ST Document 46-1 Filed 06/29/20 Page 2 of 4 PageID #: 271



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

HERLINDA FRANCISCO,
on behalf of herself, FLSA Collective Plaintiffs
and the Class,
                                                             Case No. 19-cv-1649
            v.
                                                             NOTICE OF PENDENCY OF
NY TEX CARE INC.                                             LAWSUIT REGARDING WAGES
d/b/a GREEN & WHITE DRY CLEANERS, and
INSUN YUN,
                            Defendants.


   Please read this notice if you are a former or current Dry Clean Presser, employed by
 GREEN & WHITE DRY CLEANERS at any time between March 22, 2016 and the present


       Former employee HERLINDA FRANCISCO (“Plaintiff”) has sued NY TEX CARE INC.
d/b/a GREEN & WHITE DRY CLEANERS, and INSUN YUN, (collectively, “Defendants”),
seeking (1) unpaid wages, including unpaid overtime, due to time shaving (2) unpaid spread of
hours premium, (3) liquidated damages and statutory penalties and (4) attorneys’ fees and costs.

        The lawsuit’s federal collective Fair Labor Standards Act (“FLSA”) claims seek back
wages for unpaid wages, including overtime wages due to time shaving, liquidated damages, and
attorneys’ fees and costs. The purpose of this Notice is to advise you of your right to participate in
this lawsuit under the FLSA. This Notice applies only to the FLSA collective action claims, not to
the class action claim brought under the NYLL.

       Defendants deny that Plaintiffs’ claims have merit. The Court has not decided the merits of
any claims or any defenses asserted by any party to this lawsuit or whether any party is right or
wrong.

                                       YOUR LEGAL RIGHTS

        If you worked for Defendants as a Dry Clean Presser at any time between March 22, 2016
and the present and believe that you may be able to assert any of the claims described above, you
have the right to participate in this lawsuit. It is your right to join or not to join this lawsuit. If you
decide to join this lawsuit, it is illegal for Defendants to retaliate, discharge, take any adverse action,
or discriminate against you in any way for participating in this lawsuit.

       If you participate in this lawsuit’s FLSA claims, you will be required to provide information
and answer questions, and you may be required to testify at a deposition and in court and to produce
documents. You will also be bound by the outcome of this lawsuit’s FLSA claims, whether it is
favorable or unfavorable to the plaintiffs.
Case 1:19-cv-01649-PKC-ST Document 46-1 Filed 06/29/20 Page 3 of 4 PageID #: 272



       To join this lawsuit, you must sign a “Consent to Sue” form, which is enclosed with this
Notice, and send it on or before [60 days from the date notice is sent out]:

                      C. K. Lee, Esq.
                      Lee Litigation Group, PLLC
                      148 West 24th Street, 8th Floor
                      New York, NY 10011
                      Fax: (212) 465-1181
                      Email: cklee@leelitigation.com

        If you do not join this lawsuit, and instead intend to bring your own lawsuit, you should be
aware that the lawsuit must be brought within a specific period of time. Generally, the statute of
limitations under the FLSA is two or three years from the date of the violation, and the statute of
limitations under the NYLL is six years from the date of the violation.

                       THE LAWYERS REPRESENTING PLAINTIFFS

         If you join this lawsuit and agree to be represented by Plaintiff through her attorneys, you
will be represented by Lee Litigation Group, PLLC. The firm is handling the lawsuit on a
“contingency fee” basis, which means that you do not have to pay any attorneys’ fees or expenses
for this lawsuit. If the plaintiffs win a favorable judgment, Lee Litigation Group, PLLC may ask the
Court to award it up to one-third of the monetary recovery. You are not required to have Lee
Litigation Group, PLLC represent you. If you want your own attorney to represent you in this
lawsuit, however, you will be responsible for paying that attorneys’ fees and expenses.

                              GETTING MORE INFORMATION

       You can obtain more information about this lawsuit by contacting C.K. Lee, Esq.:

                      C. K. Lee, Esq.
                      Lee Litigation Group, PLLC
                      148 West 24th Street, 8th Floor
                      New York, NY 10011
                      Tel: (212) 465-1180
                      Fax: (212) 465-1181
                      Email: cklee@leelitigation.com

       Do not call or write the Court or the Clerk’s Office with questions.

       Dated: New York, New York, _________, 2019
Case 1:19-cv-01649-PKC-ST Document 46-1 Filed 06/29/20 Page 4 of 4 PageID #: 273



                                 "CONSENT TO SUE" FORM

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

HERLINDA FRANCISCO,
on behalf of herself, FLSA Collective Plaintiffs
and the Class,


                         v.                            Case No. 19-cv-1649

NY TEX CARE, INC.
d/b/a GREEN & WHITE DRY CLEANERS, and
INSUN YUN
                          Defendants.


If you are or were employed as a former or current Dry Clean Presser, employed by
Defendants at any time between March 22, 2016 and the present, in order to join this lawsuit
and be represented by Lee Litigation Group PLLC, complete and mail this “Consent to Sue”
Form by [60 days from the date of notice] to:

                      C. K. Lee, Esq.
                      Lee Litigation Group, PLLC
                      148 West 24th Street, 8th Floor
                      New York, NY 10011Tel: (212) 465-1180
                      Fax: (212) 465-1181

I hereby consent to join this lawsuit as a party plaintiff. By signing and returning this consent
form, I hereby designate Lee Litigation Group, PLLC to represent me and make decisions on
my behalf concerning the litigation and any settlement.

Name:

Address:

City:                                         State:                     Zip:

Telephone Number: _________________ Social Security No.:

E-mail Address:

SIGNATURE: _______________________________________Date: ____________________
